Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 02/17/2021. Claims 1, 8, and 15 were amended by these communications.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jeff L. Waters (Registration No. 53,749) on 3/05/2021. Applicant agreed to include the examiner proposed amendment to overcome 35 U.S.C. 101.

The application has been amended as follows: 
	1. 	(Currently Amended) A computer-implemented method for scheduling a meeting based upon a state of being of a meeting participant, the computer implemented method comprises:
	receiving a request to schedule the meeting with the meeting participant, the request including a desired state of being of the meeting participant and a desired time 
	obtaining a calendar of the meeting participant for the time period;
	determining an expected state of being of the meeting participant during the desired time period based at least in part upon meeting information for one or more scheduled meetings on the calendar during the desired time period and based upon biometric data associated with the meeting participant using a wearable electronic device, wherein the wearable electronic device includes a sensor configured to capture information regarding the actual mental state of the meeting participant during the meeting; 
	identifying a meeting time during the desired time period, wherein the expected state of being for of the meeting participant at the meeting time is the same as the desired state of being; 
	scheduling the meeting at the meeting time;
	monitoring the calendar of the meeting participant for the time period; 
	
	determining an updated expected state of being of the meeting participant at the meeting time based upon measured biometric signals obtained from the sensors of the wearable electronic device of the meeting participant prior to, during, or after previous meetings, wherein the measured biometric signals indicate the emotional state of the meeting participant; and
	rescheduling the meeting time based on a determination that the updated expected state of being of the meeting participant at the meeting time is not the same as the desired state of being.

	3. 	(Original) The computer-implemented method of claim 2, wherein the meeting information for one or more scheduled meetings on the calendar during the desired time period also includes an identification of one or more additional participants in the one or more scheduled meetings.
	4. 	(Canceled) 
	5. 	(Canceled) 
	6. 	(Canceled) 
	7. 	(Canceled) 
	8.	(Currently Amended) A computer program product for scheduling a meeting based upon a state of being of a meeting participant, the computer program product comprising:  
	a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising:
		receiving a request to schedule the meeting with the meeting participant, the request including a desired state of being of the meeting participant and a desired time period of the meeting, wherein the desired state of being is an emotional state of the meeting participant;
		obtaining a calendar of the meeting participant for the time period;
associated with the meeting participant using a wearable electronic device, wherein the wearable electronic device includes a sensor configured to capture information regarding the actual mental state of the meeting participant during the meeting 
		identifying a meeting time during the desired time period, wherein the expected state of being for of the meeting participant at the meeting time is the same as the desired state of being; 
		scheduling the meeting at the meeting time;
		monitoring the calendar of the meeting participant for the time period; 
		
	determining an updated expected state of being of the meeting participant at the meeting time based upon measured biometric signals obtained from the sensors of the wearable electronic device of the meeting participant prior to, during, or after previous meetings, wherein the measured biometric signals indicate the emotional state of the meeting participant; and
		rescheduling the meeting time based on a determination that the updated expected state of being of the meeting participant at the meeting time is not the same as the desired state of being.
	9. 	(Original) The computer program product of claim 8, wherein the meeting information for one or more scheduled meetings on the calendar during the desired time period includes a type of the one or more scheduled meetings and a role of the meeting participants role in the one or more scheduled meetings.

	11. 	(Canceled) 
	12. 	(Canceled) 
	13. 		(Canceled)
	14. 	(Canceled) 
	15. 	(Currently Amended) A calendaring system for scheduling a meeting based upon a state of being of a meeting participant, the system comprising a processor in communication with one or more types of memory, the processor configured to: 
	receive a request to schedule the meeting with the meeting participant, the request including a desired state of being of the meeting participant and a desired time period of the meeting, wherein the desired state of being is an emotional state of the meeting participant;
	obtain a calendar of the meeting participant for the time period;
	determine an expected state of being of the meeting participant during the desired time period based at least in part upon meeting information for one or more scheduled meetings on the calendar during the desired time period and based upon associated with the meeting participant using a wearable electronic device, wherein the wearable electronic device includes a sensor configured to capture information regarding the actual mental state of the meeting participant during the meeting 
	identify a meeting time during the desired time period, wherein the expected 
	schedule the meeting at the meeting time;
	monitor the calendar of the meeting participant for the time period; 
	
	determine an updated expected state of being of the meeting participant at the meeting time based upon measured biometric signals obtained from the sensors of the wearable electronic device of the meeting participant prior to, during, or after previous meetings, wherein the measured biometric signals indicate the emotional state of the meeting participant; and
	reschedule the meeting time based on a determination that the updated expected state of being of the meeting participant at the meeting time is not the same as the desired state of being.
	16. 	(Original) The calendaring system of claim 15, wherein the meeting information for one or more scheduled meetings on the calendar during the desired time period includes a type of the one or more scheduled meetings and a role of the meeting participants role in the one or more scheduled meetings.
	17. 	(Original) The calendaring system of claim 16, wherein the meeting information for one or more scheduled meetings on the calendar during the desired time period also includes an identification of one or more additional participants in the one or more scheduled meetings.
	18. 	(Canceled) 
	19. 	(Canceled) 
	20. 	(Canceled) 

Status of Claims
Claims 1-3, 8-10, and 15-17 are pending.
Claims 1, 8, and 15 are currently amended; and claims 4-7, 11-14, and 18-20 have been cancelled.
Claims 1-3, 8-10, and 15-17 are allowed.

Allowable Subject Matter
Claims 1-3, 8-10, and 15-17 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates certain methods of organizing human activity and mental processes concepts into a practical application as supported in the specification paragraphs [0042], [0050], and [0054]-[0055]. Accordingly, claims 1, 8, and 15 recite a specific technique to improve the efficiency of the calendar. Therefore, claims 1-3, 8-10, and 15-17, when read in light of Applicant's specification, provide a specific improvement in computer technology and qualify as eligible subject matter under 35 U.S.C. § 101.  Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
With respect to the 35 USC 103 rejection, none of the prior art of record, taken individually or in any combination, teach, inter alia,
	receiving a request to schedule the meeting with the meeting participant, the request including a desired state of being of the meeting participant and a desired time 
	obtaining a calendar of the meeting participant for the time period;
	determining an expected state of being of the meeting participant during the desired time period based at least in part upon meeting information for one or more scheduled meetings on the calendar during the desired time period and based upon biometric data associated with the meeting participant using a wearable electronic device, wherein the wearable electronic device includes a sensor configured to capture information regarding the actual mental state of the meeting participant during the meeting; 
	identifying a meeting time during the desired time period, wherein the expected state of being for of the meeting participant at the meeting time is the same as the desired state of being; 
	scheduling the meeting at the meeting time;
	monitoring the calendar of the meeting participant for the time period; 
	detecting a change in the one or more scheduled meetings on the calendar during the desired time period;
	determining an updated expected state of being of the meeting participant at the meeting time based upon measured biometric signals obtained from the sensors of the wearable electronic device of the meeting participant prior to, during, or after previous meetings, wherein the measured biometric signals indicate the emotional state of the meeting participant; and
	rescheduling the meeting time based on a determination that the updated expected state of being of the meeting participant at the meeting time is not the same as the desired state of being.
The prior art references most closely resembling the Applicant’s claimed invention are Bostick et al. (U.S. Pub. No. 2016/0358126) in view of Rodden et al. (U.S. Pub. No. 2019/0334907).  
Bostick et al. discloses receiving a request to create a new meeting invitation for a new meeting, as described in block 304. The request includes a subject of the new meeting. One or more processors determine participants of the new meeting invitation based on a first content. Biometric data is data describing a physiological state, physical attribute, or measurement of a physiological condition of a person. Calendar software recommends the best time slot to schedule the meeting and the best duration for the meeting to maximize the chances that invitees will attend. The system collects unallocated (free) time on each invitee's calendar and analyzes the historical data collected in the repository. Receive a biometric reading from a biometric sensor (e.g., biometric sensor 158 shown in FIG. 1, assuming that biometric sensor is associated with the invitee's computer 152). The biometric reading describes a biometric feature of the new invitee. Based on this biometric reading for the new invitee, one or more processors define the status of the new invitee, which is used to adjust the functionality of the new invitee's computer (see paras [0026], [0033], [0097], and [0099]. 
However the system in Bostick does not explicitly disclose the desired state of being is an emotional state of the meeting participant. Bostick does not explicitly disclose the wearable electronic device includes a sensor configured to capture information regarding the actual mental state of the meeting participant during the meeting. Bostick does not explicitly disclose wherein the measured biometric signals indicate the emotional state of the meeting participant. Bostick does not explicitly 
Moreover, neither Bostick, nor Rodden disclose the desired state of being is an emotional state of the meeting participant as claimed. Furthermore, neither Bostick, nor Rodden disclose determining an updated expected state of being of the meeting participant at the meeting time based upon measured biometric signals obtained from the sensors of the wearable electronic device of the meeting participant prior to, during, or after previous meetings, wherein the measured biometric signals indicate the emotional state of the meeting participant as claimed.
Rodden discloses anticipating the first user's condition prior to occurrence of at least one of the scheduled activities; and identifying a schedule change related to the at least one of the scheduled activities that is likely to result in a more optimal first user condition. The method or system can also identify optimal user conditions for some activity, start to schedule the activity, and automatically locate time slots where the user's anticipated condition is optimal for the specific activity. Rescheduling the at least one of the scheduled activities to a different time. The schedule change can includes 
Moreover, since the specific combination of claim elements the desired state of being is an emotional state of the meeting participant and determining an updated expected state of being of the meeting participant at the meeting time based upon 
While the teachings of Bostick and Rodden separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious.  Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gentzkow et al. (US Pub. No. 20180341926) discloses one or more identified timeslots 204 that satisfy attention conditions for attendees are provided as meeting time suggestions to the scheduler 118. In some examples, timeslots 204 that do not satisfy attention conditions for attendees are blocked off or an indication is provided that the timeslots do not satisfy attention conditions for a given attendee. 
Duggan et al. (US Pub. No. 20160063449) discloses scheduling a meeting includes receiving a request from an organizer to schedule a meeting, executing a constraint satisfaction algorithm to determine at least one meeting data set comprising a value for at least one variable in a set of variables.
Thorn et al. (US Pub. No. 20190306550) discloses the performance parameters may be associated with the participant's performance of the segment of the event (e.g., speed, time or the like) and/or the participant's biometric data during the segment of the event (e.g., temperature, pulse, heartbeat stress level, emotional state (as determined by GSR sensor or the like). Biometric data may be captured by sensors embedded in a wearable computing device worn by the participant during the event, such as a smart watch, OHMD or the like.
Buchner et al. (US Pub. No. 20050132290) discloses a tactile communication channel (sensor input and actuator output) is used on the sender as well as on the receiver side, information reflecting emotional states of a first user (the sender) wearing a piece of clothing equipped with sensing means for measuring e.g. biometric signals of the first user and actuating means for generating pressure, vibrational and/ or electric impulses based on perceived sensations of said first user can directly be transmitted to a second user (the receiver) wearing such a piece of clothing by mapping a set of 
Liu et al. (US Pub. No. 2016/0232244) discloses the mechanisms can generate a profile that is indicative of the user's current mood, emotional state, and/or behavioral disposition and compare the generated profile with a target profile to determine a recommended action that, if performed, may move the user towards an objective or goal. Data source can include any suitable sensor that can gather and/or provide data relating to a user, such as an image sensor ( e.g., a camera, a video recorder, etc.), an audio sensor (e.g., a microphone, a sound lever meter, etc.), a radio-frequency identification (RFID) sensor, a Global Positioning System (GPS), a sensor that is capable of measuring one or more biological parameters (e.g., a heart rate, a respiration rate, a blood pressure, a body temperature, skin moisture, etc.), a wearable pedometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
03/09/2021